




Exhibit 10(b)(i)
SEPARATION AGREEMENT AND RELEASE


COURT CARRUTHERS


This Separation Agreement (the "Agreement") Is entered into this 22 of July,
2015, between ACKLANDS-GRAINGER, INC., with offices at 90 West Beaver Creek
Road, Richmond Hill, Ontario I4B 1E7 as well as its’ Parent Company, W.W.
Grainger, Inc. (the “Company’’) and COURT CARRUTHERS, (“Carruthers”) a resident
of Ontario, Canada.
FOR AND IN CONSIDERATION of the mutual terms, conditions and covenants herein,
the Company and Carruthers agree as follows:
1.
Resignation. Carruthers will resign from the office of Senior Vice President
effective July 31, 2015 (the “Resignation Date”) and agrees to execute such
documents as may be required to effect his resignation as an officer or director
of the Company, its parent or any of its affiliates. Until December 31, 2015
(the “Separation Date”) Carruthers will receive his regular salary and benefit
coverage, and in so doing will assist the Company with the transition of his
responsibilities, as required. His employment status with the Company will
terminate for all purposes on the earlier of December 31, 2017 or the date on
which Separation Payments cease (the “Termination Date”).



2.
Separation Payments. Subject to continued compliance by Carruthers with his
obligations under section 16 hereunder, commencing on the first pay date
following the Separation Date, the Company shall pay the equivalent of eighteen
(18) months of salary to Carruthers, calculated at his current base rate of pay
(the “Separation Payments”), less required deductions with no other allowances
except as called out below. Payments shall be made on the Company’s regular pay
dates and pursuant to the Company’s normal payroll processes on a pro-rated
basis over a period of eighteen (18) months, or pro-rated over 24 months ending
December 31, 2017, at Carruthers’ election. In the event of the death of
Carruthers prior to the Termination Date, the balance of any Separation Payments
to which he is entitled at that time shall be paid to the duly appointed
personal representative of his estate. The Separation Payments are inclusive of
any statutory entitlements.



3.
Management Incentive Program (“MIP”). Carruthers’ current and future
participation in the MIP shall be governed by way of this Section as well as the
provisions of the Plan then in effect. In or about March 2016, Carruthers will
receive a payment under the MIP in respect of the full year 2015, based upon his
current base salary subject to the applicable percentage multiple and the actual
performance of the Company, and pursuant to the terms of the Plan then in effect
as would be applicable to Senior Officers of the Company. No other MIP payments
will be made to Carruthers beyond those outlined above.



4.
Vacation Pay/PTO. Carruthers will be paid all vacation pay/PTO outstanding and
accrued as of the Separation Date on the date of the first Separation Payment in
accordance with the Company’s practice and subject to applicable United States
and Canadian provisions. No additional vacation or PTO will be earned after this
date.



5.
Group Health Benefits. Carruthers’ current group health benefit coverage for
health care, dental, life insurance and vision care benefits will continue, to
the extent permitted by the carriers, until the earlier of the Termination Date
or the date on which Carruthers becomes eligible for benefit coverage through a
subsequent employer, subject to any revisions to the plans that are made
generally in respect of benefits for executives of the Company. Eligibility for
Grainger’s Executive Physical Examination Program shall remain available to
Carruthers for the years 2015 and 2016. All other benefit coverage and
Carruthers’ eligibility to participate in any other Company employee programs
end on the Separation Date.









--------------------------------------------------------------------------------




6.
Pension Plan. The Company will, consistent with its past practice and subject to
Carruthers continuing his contributions, continue its contributions to the
defined contribution pension plan to the earlier of the Termination Date or the
date on which Carruthers becomes eligible for membership in a pension plan
through a subsequent employer. Carruthers will be contacted by the plan
administrator after his participation ends regarding his options under the
pension plan.



7.
Notional Account Plan. To the extent permissible, the Company will continue to
make notional contributions based on the eligible portion of the Separation
Payments for the period ending on the Termination Date in accordance with the
provisions of the Acklands-Grainger Inc. Notional Account Plan for Designated
Executives and Senior Managers. Receipt of any Notional Account balance shall
occur pursuant to the provisions of the Notional Plan. So as to insure
compliance with U.S. Section 409-a, Carruthers will receive payment of all funds
contained within his Notional Account 6 months after his Termination Date.



8.
Expatriation - Long Term International Assignment. The terms of the repatriation
engagement letter dated December 22, 2011, with the exception of the tax
equalization provisions, shall continue to apply up to the Separation Date. Tax
equalization provisions will apply to all payments pursuant to the terms of this
Agreement. Should Carruthers elect to be repatriated to Canada prior to the
Separation Date, the repatriation provisions of the repatriation engagement
letter will be honoured. Should Carruthers return to Canada after his Separation
Date but prior to September 30, 2016, Grainger will provide Carruthers with a
sum, up to $25,000 against invoices for purposes of the movement of household
goods between the United States and Canada.



9.
Stock Options and Performance Share Units. Carruthers will be eligible to
exercise all vested stock options pursuant to the terms of the W.W. Grainger,
Inc. 2010 Incentive Plan and companion agreements. Applicable Options and
Performance Share Units (i.e. awarded in 2012, 2013 and 2014) will continue to
vest through the Termination Date, with any remaining unvested options or units
forfeiting as of the Termination Date. Thereafter, all then vested options must
be exercised on or before the expiration date of each option or within three (3)
months of the Termination Date, whichever should occur first. The Special
January 1, 2014 PRSU Grant shall vest by operation of this Agreement as of
January 1, 2017. Performance Shares issued in 2013, 2014 and 2015 will vest by
operation of this Agreement. Carruthers further understands and agrees that the
non-competition provisions of performance share, restricted stock unit and/or
stock option agreements to which Carruthers is a party, which provisions are
incorporated herein by reference, including without limitation the W.W.
Grainger, Inc. Unfair Competition Agreement dated January 1, 2015, and the W.W.
Grainger, Inc. Stock Option Agreement dated April 30, 2014 (collectively, the
"non­competition provisions"), will remain in full force and effect, and are in
addition to and not superseded by any other obligation set forth in this
Agreement. Carruthers acknowledges and agrees that, for purposes of such
agreements, his employment with the Company shall be considered terminated on
the Termination Date hereunder, and the term "Date of Termination" as used in
the Unfair Competition Agreement dated January 1, 2015, shall mean the
Termination Date hereunder. Carruthers understands that he will not be eligible
for any further grants of Stock Options or Performance Shares beyond those he
has already received.



10.
Outplacement Services. Carruthers shall be provided with executive level
outplacement services through one of the outplacement service providers
identified by the Company. Carruthers shall have the opportunity to both
interview and thereafter elect which service provider he chooses to work with
from those being made available to him. Engagement of this service shall remain
available to Carruthers so long as he actively begins utilization of services on
or before December 31, 2016.



11.
Executive Advanced Management Program - University of Chicago. Provided that
existing Executive Advanced Management Program requirements continue to be met,
the Company will pay the base cost of the current program through its previously
established end date.



12.
Executive Coaching. If Carruthers so requests, the Company will continue to make
Executive Coaching services available to Carruthers, consistent with his current
engagement schedule, through his Separation Date.



13.
Tax Preparation. The Company will continue to provide tax preparation services
to Carruthers for services incurred in the preparation of his tax returns
through to the year following the last scheduled year in which Carruthers is
receiving payments pursuant to the terms of this Agreement.









--------------------------------------------------------------------------------




14.
Waiver and Release of All Claims.   In consideration for the promises and
undertakings contained in this Agreement, and for other good and valuable
consideration, the receipt of which is hereby acknowledged, Carruthers and his
marital community, descendants, dependents, heirs, representatives, agents,
attorneys, successors and assigns, hereby waive, release, and discharge the
Company, W.W. Grainger, Inc., their affiliates and subsidiaries (collectively
“Grainger”) from any and all complaints, claims, charges, claims for relief,
demands, suits, actions, and causes of action, whether in law or in equity,
whether administrative, judicial, or other, which they have asserted or could
assert against Grainger at common law or under any statute, ordinance, rule,
regulation, order, policy, or law, whether federal, state, provincial or local,
on any grounds whatsoever, known or unknown, including any and all claims
arising under the Employment Standards Act, 2000, the Human Rights Code
(Ontario), Illinois’ fair employment statutes, Title VII of the Civil Rights Act
of 1964, the Civil Rights Act of 1991, the Civil Rights Acts of 1866 and 1871,
the Immigration Reform and Control Act, the Fair Labor Standards Act, the
Employee Retirement and Income Security Act, the federal Family and Medical
Leave Act, the Americans with Disabilities Act, the Equal Pay Act, the Age
Discrimination in Employment Act, the Older Workers’ Benefit Protection Act, and
any and all actions for breach of contract, express or implied, breach of the
covenant of good faith and fair dealing, express or implied, wrongful
termination in violation of public policy, all other claims for wrongful
termination and constructive discharge, and all other tort claims, including
assault, battery, intentional or negligent infliction of emotional distress,
invasion of privacy, negligence, negligent investigation, negligent hiring or
retention, defamation, libel or slander, intentional or negligent
misrepresentation, fraud, whistleblowing, and any and all other laws and
regulations relating to employment termination, employment discrimination,
harassment or retaliation, wages, hours, benefits, compensation, bonuses,
incentives, and any and all claims for attorneys’ fees and costs.  This waiver
and release of claims includes all other claims, disputes, and causes of action
arising out of Carruthers’ employment with Grainger and the end of that
employment up to the date of execution of this Agreement.



15.
Officer Indemnification. The current officer indemnification coverage shall
remain in full force and effect pursuant to the terms and conditions of the
Individual Indemnification Agreement with Carruthers, as well as continued
coverage under the Company’s Directors & Officers indemnity program subject to
the terms and conditions of the program.



16.
Covenants of Carruthers. It is a condition of this Agreement that Carruthers
agree to the following co­operation, non-disclosure, non-competition,
non-solicitation and non-disparagement covenants. Continued payments under this
Agreement are contingent upon continued compliance with these obligations. In
the event of a violation of any of these covenants by Carruthers, all Separation
Payments, benefits and other compensation under this Agreement will cease
forthwith and the Company will have no further obligations whatsoever to
Carruthers subject to any statutory entitlements.



a.
Co-operation and Assistance. Carruthers agrees that he will make himself
available, as requested and at reasonable times, to provide assistance relative
to Company-related matters as well as to assist on any litigation or other or
legal matter of which Carruthers has knowledge or in which he was previously
involved through his Termination Date. Carruthers will be reimbursed for all
approved expenses he may incur in furtherance of these efforts.



b.
Non-Competition. Carruthers understands and agrees that the non-competition,
non­ disclosure, non-solicitation and non-disparagement provisions of the 2015
Unfair Competition Agreement, 2014 and 2015 Stock Option Award / Performance
Share / PRSU Agreements to which he is a party, and which provisions are
incorporated herein by reference, will remain in full force and effect, and are
in addition to and not superseded by any other obligation set forth in this
Agreement. Carruthers acknowledges and agrees that, for purposes of the Unfair
Competition Agreement: (i) his employment with the Company shall be considered
terminated on the Termination Date hereunder; (ii) the term "Date of
Termination" in the Unfair Competition Agreement dated January 1, 2015, shall
mean the Termination Date hereunder; and (iii) the term "Restricted Period" in
such agreement shall mean the period ending December 31, 2019. At the request of
Carruthers, the Company shall consider and respond to any specific requests for
a waiver of any restriction against competition in respect of a specific
competitor of the Company, its parent and affiliates.



17.
Change in Control. The outstanding Change of Control Agreement dated October 27,
2010 is null and void and of no effect as of the Separation Date.







--------------------------------------------------------------------------------




18.
References and Communications. At Carruthers' request, the Company will provide
positive and mutually agreed-upon references through Jim Ryan, Chairman and
C.E.O of W.W. Grainger, Inc. to prospective employers. Carruthers shall have an
opportunity to review and comment on any Company press release or announcement
concerning his departure. In an effort to insure that no conflict exists,
Carruthers shall prior to any public disclosure relating to his future
employment plans or future employer, notify Grainger of said potential
engagement.



19.
Governing Law; Severability. This Agreement is governed by the laws of the
Province of Ontario. In the event any provision of this Agreement is determined
to be unlawful or unenforceable by a duly authorized court of competent
jurisdiction, the remainder of this Agreement shall not be affected thereby and
each provision of this Agreement shall be valid and enforceable to the fullest
extent permitted by law.



20.
Entire Agreement. This Agreement sets forth the full terms of the arrangements
between the Company and Carruthers and supersedes any prior oral or written
understanding with respect to any entitlements on termination of employment,
except in so far as other agreements are incorporated by reference in this
Agreement. Carruthers specifically acknowledges and agrees that, apart from the
terms of this Agreement, he has no further rights to or entitlements to any
additional compensation, benefits, perquisites, notice, pay in lieu of notice,
severance pay, stock options or restricted stock units of any nature or kind.



21.
Confidentiality. Both parties agree that the terms associated with the
development and execution of this Agreement are strictly confidential and shall
not be disclosed to any other person, except as required by law, to the parties'
tax or legal advisors, or by Carruthers to his spouse, who shall be informed of
the obligation of confidentiality.



22.
Independent Legal Advice. Carruthers hereby accepts and agrees to the terms and
conditions of this Agreement and acknowledges having had an opportunity to
obtain independent legal advice prior to execution hereof.



23.
Currency. All payments and amounts referred to in this Agreement are in Canadian
funds, unless otherwise specified.



24.
Successors. This Agreement shall be binding upon any successors of the Company.



25.
Effective Date. This Agreement is conditional on the approval of the Company’s
Board of Directors and shall become effective, once approved, immediately after
it is signed by both parties.



IN WITNESS WHEREOF the parties have signed below on July 22, 2015.
 
 
ACKLANDS-GRAINGER INC.
 
 
 
 
 
 
/s/ Court Carruthers
 
/s/ Joseph C. High
Court Carruthers
 
By: Joseph C. High
Date: July 22, 2015
 
Date: July 22, 2015
 
 
 
 
 
 
 
 
 
 
 
 



